DETAILED ACTION
This action is in response to applicant's amendment filed 06/17/21.
The examiner acknowledges the amendments made to the claims and specification.
Claims 1-15 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1-15 are allowable. The restriction requirement between Species 1-3, as set forth in the Office action mailed on 09/30/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/30/20 is fully withdrawn.  Claims 7-14, directed to Species 2-3 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
To the specification:

In paragraph [0001]:     After “2015,” --now U.S. Patent No. 10,010,281,-- is inserted.


Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teaches or renders obvious a puncture needle cartridge including, inter alia, a lancet main body having a breakaway part in a middle thereof, a guide protrusion protruding from a puncture needle cover on a first end side of the lancet main body, and a lancet case mounted to an outer periphery of the lancet main body, and a guide component on an inner peripheral face of the lancet case and extending from a first end side of the lancet case toward a second end side of the lancet case, the guide component being configured to guide the guide protrusion so not on an inner peripheral face of the lancet case (201a), but rather is on an outer face of lancet case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        
07/28/2021